—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about March 25, 1997, which dismissed the action with prejudice, unanimously affirmed, with costs.
In this action to recover legal fees for services rendered in a matrimonial action, the motion court properly dismissed the complaint with prejudice, since plaintiff conceded he failed to comply with the rules pertaining to domestic relations matters (22 NYCRR part 1400), in particular the requirements to file a copy of the written retainer agreement with the court with a statement of net worth (22 NYCRR 1400.2, 1400.3), to file a copy of the closing statement with the clerk of the court within 15 days of terminating the retainer agreement (22 NYCRR 1400.6), to provide the client with written, itemized bills at least every 60 days (22 NYCRR 1400.2), and to provide the client with notice of her right to arbitrate any fee dispute prior to institution of the action (22 NYCRR 1400.7; part 136). Such utter failure to abide by these rules, promulgated to address abuses in the practice of matrimonial law and to protect the public, will result in preclusion from recovering such legal fees (cf., Rabinowitz v Cousins, 219 AD2d 487, 488). Concur—Murphy, P. J., Sullivan, Milonas, Mazzarelli and Andrias, JJ.